Supreme Court of Florida
                                   ____________

                                   No. SC18-1087
                                   ____________


     IN RE: AMENDMENTS TO THE FLORIDA SUPREME COURT
      APPROVED FAMILY LAW FORMS—12.905(d) and 12.993(d).

                                September 27, 2018

PER CURIAM.

      Pursuant to the procedures approved in Amendments to the Florida Family

Law Rules of Procedure & Family Law Forms, 810 So. 2d 1, 13-14 (Fla. 2000),

this Court has internally reviewed the Florida Supreme Court Approved Family

Law Forms and has decided that two existing forms need to be deleted. See Fla. R.

Jud. Admin. 2.140(d). Input was received from the Advisory Workgroup on the

Florida Supreme Court Approved Family Law Forms, which provided valuable

assistance. We have jurisdiction,1 and delete forms 12.905(d) (Supplemental

Petition for Temporary Modification of Parenting Issues for Child(ren) of Parent

Activated, Deployed, or Temporarily Assigned to Military Service) and 12.993(d)


      1. See art. V, § 2(a), Fla. Const.
(Supplemental Temporary Judgment Modifying Parenting Issues for Child(ren) of

a Parent Activated, Deployed, or Temporarily Assigned to Military Service) in

their entirety because their underlying statutory authority, section 61.13002,

Florida Statutes, was repealed by chapter 2018-69, section 2, Laws of Florida,

effective July 1, 2018.

      Forms 12.905(d) and 12.993(d) are deleted effective immediately upon the

release of this opinion. The Florida Supreme Court Approved Family Law Forms

may be accessed and downloaded from the Florida State Courts’ website at

http://www.flcourts.org/resources-and-services/court-improvement/family-

courts/family-law-forms.stml. We also direct that notice of the deletion of forms

12.905(d) and 12.993(d) be published for comment. Interested persons shall have

sixty days from the date of this opinion to file comments with the Court.2



       2. All comments must be filed with the Court on or before November 26,
2018, with a separate request for oral argument if the person filing the comment
wishes to participate in oral argument, which may be scheduled in this case. If
filed by an attorney in good standing with The Florida Bar, the comment must be
electronically filed via the Florida Courts E-Filing Portal (Portal) in accordance
with In re Electronic Filing in the Supreme Court of Florida via the Florida
Courts E-Filing Portal, Fla. Admin. Order No. AOSC13-7 (Feb. 18, 2013). If
filed by a nonlawyer or a lawyer not licensed to practice in Florida, the comment
may be, but is not required to be, filed via the Portal. Comments filed via the
Portal must be submitted in Microsoft Word 97 or higher. See In re Electronic
Filing in the Florida Supreme Court, Fla. Admin. Order No. AOSC17-27 (May 9,
2017). Any person unable to submit a comment electronically must mail or hand-
                                         -2-
      It is so ordered.

CANADY, C.J., and PARIENTE, LEWIS, QUINCE, POLSTON, LABARGA,
and LAWSON, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Supreme Court Approved Family Law Forms




deliver the originally signed comment to the Florida Supreme Court, Office of the
Clerk, 500 South Duval Street, Tallahassee, Florida 32399-1927; no additional
copies are required or will be accepted.
                                       -3-